 



Exhibit 10.2
ESCROW AGREEMENT
     This ESCROW AGREEMENT (“Agreement”) is dated                       , 2007,
by and among GLOBAL LOGISTICS ACQUISITION CORPORATION., a Delaware corporation
(“Purchaser”), those Persons listed as “Sellers” on the signature page to this
Agreement (the “Sellers”), CHARLES C. ANDERSON, JR., or, in his absence, JAY
MAIER, as representative of the Sellers (the “Representative”), and CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, as escrow agent (the “Escrow Agent”).
     WHEREAS, Purchaser, Sellers and The Clark Group, Inc. (the “Company”) are
the parties to a Stock Purchase Agreement dated as of May 18, 2007 (the
“Purchase Agreement”);
     WHEREAS, pursuant to the terms of the Purchase Agreement, Purchaser has the
right to be indemnified by the Sellers in certain instances; and
     WHEREAS, pursuant to the Purchase Agreement, Purchaser and the Sellers
agreed to enter into this Agreement, pursuant to which Purchaser shall deposit,
at the Closing, an amount equal to Seven Million Five Hundred Thousand Dollars
($7,500,000.00) (the “Indemnity Escrow Principal”) plus an amount equal to Five
Hundred Thousand Dollars (the “Working Capital Escrow Principal”) plus an amount
equal to One Million Dollars ($1,000,000) (the “Discontinued Operations
Principal” and, together with the Indemnity Escrow Principal and the Working
Capital Escrow Principal, sometimes referred to herein as the “Escrow
Principal”) in escrow with the Escrow Agent in order to secure the payment of
the Sellers’ obligation to satisfy certain of their obligations under the
Purchase Agreement, as provided therein.
     NOW THEREFORE, the parties agree as follows:
     1. Appointment of Escrow Agent. (a) Upon the terms and subject to the
conditions set forth in this Agreement, Purchaser and the Sellers hereby appoint
Escrow Agent as their agent and custodian to hold, invest and distribute the
Escrow Principal and interest and earnings thereon (the “Escrow Interest,” and
with the Escrow Principal, collectively, the “Escrow Funds”) in accordance with
this Agreement, and Escrow Agent hereby accepts such appointment and agrees to
perform all duties expressly set forth in this Agreement. Notwithstanding
anything to the contrary contained herein, all Escrow Interest shall be held in
escrow by Escrow Agent in accordance with the terms of this Agreement and
distributed as follows: contemporaneously with the distribution by Escrow Agent
to or for the account of Purchaser or the Sellers, acting through the
Representative, of any portion of the Escrow Principal, Escrow Agent shall
include in such distribution the accrued Escrow Interest, if any, attributable
to the portion of the Escrow Principal so distributed.
     (b) Escrow Agent agrees to (i) accept delivery of the Escrow Principal and
hold the Escrow Funds in escrow as funds available to secure the indemnification
obligations owed by the Sellers to Purchaser pursuant to the Purchase Agreement
and

 



--------------------------------------------------------------------------------



 



(ii) hold and disburse the Escrow Funds in accordance with the terms and
conditions of this Agreement including for the uses and purposes stated in
clause (i) above. Upon receipt of the Escrow Principal, Escrow Agent shall
acknowledge receipt thereof by written notice to Purchaser and the
Representative.
     2. Termination of Agreement. The Escrow Fund shall continue in existence
during the period from the Closing Date to earliest to occur of (a) the
disbursement or release of the entire amounts of the Escrow Funds by Escrow
Agent in accordance with the terms hereof and (b) payment of the entire amount
of the Escrow Funds into a court of competent jurisdiction in accordance with
Sections 6(e) or (f).
     3. Distributions to Purchaser From the Indemnity Escrow Principal.
          (a) Purchaser Claim. At any time on or prior to [date that is eighteen
months after Closing Date] (the “Indemnity Escrow Period”), Purchaser may make a
claim for indemnification pursuant to Article VII of the Purchase Agreement
(“Indemnity Claim”) against the Indemnity Escrow Principal and interest earned
thereon by giving notice (a “Claim Notice”), substantially in the form attached
hereto as Exhibit A, to Escrow Agent (with a copy to the Representative)
specifying (i) the covenant, representation, warranty, agreement, undertaking or
obligation contained in the Purchase Agreement which it asserts has been
breached or otherwise entitles Purchaser to indemnification, (ii) in reasonable
detail, the nature and dollar amount of any Indemnity Claim, and (iii) whether
the Indemnity Claim results from a Third Party Claim against Purchaser.
Purchaser also shall deliver to the Escrow Agent (with a copy to the
Representative), concurrently with its delivery to the Escrow Agent of the Claim
Notice, a certification as to the date on which the Claim Notice was delivered
to the Representative.
          (b) Sellers Dispute. If the Representative shall give a notice to
Escrow Agent (with a copy to the Purchaser), substantially in the form attached
hereto as Exhibit B (a “Counter Notice”), within 30 days following the date of
receipt (as specified in Purchaser’s certification) by the Representative of a
copy of the Claim Notice, disputing whether the Indemnity Claim is indemnifiable
under the Purchase Agreement, Purchaser and the Representative shall attempt to
resolve such dispute. If no Counter Notice with respect to an Indemnity Claim is
received by the Escrow Agent from the Representative within such 30-day period,
the Indemnity Claim shall be deemed to be accepted by the Representative on
behalf of the Sellers for purposes of this Agreement and the amount of the
Indemnity Claim shall be paid as set forth in the Claim Notice from Indemnity
Escrow Principal together with Escrow Interest thereon.
          (c) Arbitration. If Purchaser and Representative are unable to resolve
the disputed Indemnity Claim, such dispute shall be submitted to arbitration in
accordance with the terms and provisions of Section 10.12 of the Purchase
Agreement. Either Purchaser or Representative may deliver an Arbitration Notice
in the form attached hereto as Exhibit C, together with a copy of the
arbitration award, to the Escrow Agent,

2



--------------------------------------------------------------------------------



 



who shall make distribution of the amount set forth in such award from the
Indemnity Escrow Principal together with Escrow Interest thereon.
          (d) Resolution by Mutual Agreement. If Purchaser and the
Representative mutually agree to settle an Indemnity Claim, then Purchaser and
the Representative shall deliver to Escrow Agent a written certificate in
substantially the form of Exhibit D attached hereto, instructing Escrow Agent to
deliver to the specified party or parties, the amount of Indemnity Escrow
Principal as mutually agreed upon by Purchaser and the Representative. Such
certificate shall state the amount of Indemnity Escrow Principal that Escrow
Agent shall deliver to each specified party and the date upon which such
delivery shall be made. Escrow Agent shall deliver the stated amount of
Indemnity Escrow Principal together with Escrow Interest thereon to the
specified party or parties, in accordance with such certificate.
     4. Distributions to the Sellers from the Indemnity Escrow Principal. (a) On
the first business day after the expiration of the Indemnity Escrow Period, on
notice from the Representative (with a copy to the Purchaser), the Escrow Agent
shall distribute and deliver to the Representative the remaining Indemnity
Escrow Principal, less the total amount of any Indemnity Claims (or amended
Indemnity Claims) that Escrow Agent shall have received from Purchaser, on or
before such date, that have not been withdrawn in writing by Purchaser or
finally resolved as contemplated by Section 3(c) or Section 3(d) of this
Agreement (collectively, “Pending Indemnity Claims”), and less any amounts
previously delivered to the Representative pursuant to Sections 4(b) and 4(c)
hereof, together with Escrow Interest on the amount distributed and delivered,
without any further action by Purchaser or the Representative. If any Pending
Indemnity Claim is resolved, Purchaser and the Representative shall deliver to
the Escrow Agent a Joint Notice in the form of Exhibit D directing the Escrow
Agent to pay the Pending Indemnity Claim as specified therein.
          (b) On the first business day after the date that is six (6) months
after the date of this Agreement, on notice from the Representative (with a copy
to the Purchaser), the Escrow Agent shall distribute and deliver to the
Representative one-third of (i) the remaining Indemnity Escrow Principal less
(ii) the total amount of Pending Indemnity Claims, together with Escrow Interest
on the amount so distributed and delivered.
          (c) On the first business day after the date that is twelve
(12) months after the date of this Agreement, on notice from the Representative
(with a copy to the Purchaser), the Escrow Agent shall distribute and deliver to
the Representative one-half of (i) the remaining Indemnity Escrow Principal less
(ii) the total amount of Pending Claims, together with Escrow Interest on the
amount so distributed and delivered.
     5. Distributions to Purchaser From the Working Capital Escrow Principal.
(a) Purchaser Claim. At any time after the period ending March 31, 2008 (the
“Measurement Period”), but in no event later than twenty (20) business days
thereafter, Purchaser may make a claim

3



--------------------------------------------------------------------------------



 



pursuant to Section 1.9 of the Purchase Agreement (“Working Capital Claim”)
against the Working Capital Escrow Principal and interest earned thereon by
giving a Claim Notice to Escrow Agent (with a copy to the Representative)
specifying in reasonable detail, the dollar amount of the Working Capital Claim.
Purchaser also shall deliver to the Escrow Agent (with a copy to the
Representative), concurrently with its delivery to the Escrow Agent of the Claim
Notice, a certification as to the date on which the Claim Notice was delivered
to the Representative.
          (b) Sellers Dispute. If the Representative shall give a Counter Notice
to Escrow Agent (with a copy to the Purchaser) within 30 days following the date
of receipt (as specified in Purchaser’s certification) by the Representative of
a copy of the Claim Notice, disputing the Working Capital Claim, Purchaser and
the Representative shall attempt to resolve such dispute. If no Counter Notice
with respect to a Working Capital Claim is received by the Escrow Agent from the
Representative within such 30-day period, the Working Capital Claim shall be
deemed to be accepted by the Representative on behalf of the Sellers for
purposes of this Agreement and the amount of the Working Capital Claim shall be
paid as set forth in the Claim Notice from the Working Capital Escrow Principal
together with Escrow Interest thereon.
          (c) Arbitration. If Purchaser and Representative are unable to resolve
the disputed Working Capital Claim, such dispute shall be submitted to
arbitration in accordance with the terms and provisions of Section 10.12 of the
Purchase Agreement. Either Purchaser or Representative may deliver an
Arbitration Notice in the form attached hereto as Exhibit C, together with a
copy of the arbitration award, to the Escrow Agent, who shall make distribution
of the amount set forth in such award from the Indemnity Escrow Principal
together with Escrow Interest thereon.
          (d) Resolution by Mutual Agreement. If Purchaser and the
Representative mutually agree to settle a Working Capital Claim, then Purchaser
and the Representative shall deliver to Escrow Agent a written certificate in
substantially the form of Exhibit D attached hereto, instructing Escrow Agent to
deliver to the specified party or parties, the amount of Working Capital Escrow
Principal as mutually agreed upon by Purchaser and the Representative. Such
certificate shall state the amount of Working Capital Escrow Principal that
Escrow Agent shall deliver to each specified party and the date upon which such
delivery shall be made. Escrow Agent shall deliver the stated amount of Working
Capital Escrow Principal together with Escrow Interest thereon to the specified
party or parties, in accordance with such certificate.
     6. Distributions to the Sellers from the Working Capital Escrow Principal.
On the twenty-first (21st) business day after the expiration of the Measurement
Period, on notice from the Representative (with a copy to the Purchaser), the
Escrow Agent shall distribute and deliver to the Representative the remaining
Working Capital Escrow Principal, less the total amount of any Working Capital
Claims (or amended Working Capital Claims) that Escrow Agent shall have received
from Purchaser, on or before such date, that have not been withdrawn in writing
by Purchaser or finally resolved as contemplated by Section 5(c) or Section 5(d)
of this Agreement (collectively, “Pending

4



--------------------------------------------------------------------------------



 



Working Capital Claims”), together with Escrow Interest on the amount
distributed and delivered, without any further action by Purchaser or the
Representative. If any Pending Working Capital Claim is resolved, Purchaser and
the Representative shall deliver to the Escrow Agent a Joint Notice in the form
of Exhibit D directing the Escrow Agent to pay the Pending Working Capital Claim
as specified therein.
     7. Distributions to Purchaser From the Discontinued Operations Escrow
Principal.
          (a) Purchaser Claim. At any time on or prior to [date that is one year
after Closing Date] (the “Discontinued Operations Escrow Period”), Purchaser may
make a claim for indemnification pursuant to Section 5.25 of the Purchase
Agreement (a “Discontinued Operations Claim”) against the Discontinued
Operations Escrow Principal and interest thereon by giving a Claim Notice to
Escrow Agent (with a copy to the Representative) specifying the Discontinued
Operations expense for which Purchaser seeks reimbursement. Purchaser also shall
deliver to the Escrow Agent (with a copy to the Representative), concurrently
with its delivery to the Escrow Agent of the Claim Notice, a certification as to
the date on which the Claim Notice was delivered to the Representative.
          (b) Sellers Dispute. If the Representative shall give a Counter Notice
to Escrow Agent (with a copy to the Purchaser) within 30 days following the date
of receipt (as specified in Purchaser’s certification) by the Representative of
a copy of the Claim Notice, disputing whether the Discontinued Operations Claim
is reimbursable under the Purchase Agreement, Purchaser and the Representative
shall attempt to resolve such dispute. If no Counter Notice with respect to a
Discontinued Operations Claim is received by the Escrow Agent from the
Representative within such 30-day period, the Discontinued Operations Claim
shall be deemed to be accepted by the Representative on behalf of the Sellers
for purposes of this Agreement and the amount of the Discontinued Operations
Claim shall be paid as set forth in the Claim Notice from Discontinued
Operations Escrow Principal together with Escrow Interest thereon.
          (c) Arbitration. If Purchaser and Representative are unable to resolve
the disputed Discontinued Operations Claim, such dispute shall be submitted to
arbitration in accordance with the terms and provisions of Section 10.12 of the
Purchase Agreement. Either Purchaser or Representative may deliver an
Arbitration Notice in the form attached hereto as Exhibit C, together with a
copy of the arbitration award, to the Escrow Agent, who shall make distribution
of the amount set forth in such award from the Indemnity Escrow Principal
together with Escrow Interest thereon.
          (d) Resolution by Mutual Agreement. If Purchaser and the
Representative mutually agree to settle a Discontinued Operations Claim, then
Purchaser and the Representative shall deliver to Escrow Agent a written
certificate in substantially the form of Exhibit D attached hereto, instructing
Escrow Agent to deliver to the specified party or parties, the amount of
Discontinued Operations Escrow Principal as mutually agreed upon by Purchaser
and the Representative. Such certificate shall state

5



--------------------------------------------------------------------------------



 




the amount of Discontinued Operations Escrow Principal that Escrow Agent shall
deliver to each specified party and the date upon which such delivery shall be
made. Escrow Agent shall deliver the stated amount of Discontinued Operations
Escrow Principal together with Escrow Interest thereon to the specified party or
parties, in accordance with such certificate.
     8. Distributions to the Sellers from the Discontinued Operations Escrow
Principal. On the first business day after the expiration of the Discontinued
Operations Escrow Period, on notice from the Representative (with a copy to the
Purchaser), the Escrow Agent shall distribute and deliver to the Representative
the remaining Discontinued Operations Escrow Principal, less the total amount of
any Discontinued Operations Claims (or amended Discontinued Claims) that Escrow
Agent shall have received from Purchaser, on or before such date, that have not
been withdrawn in writing by Purchaser or finally resolved as contemplated by
Section 7(c) or Section 7(d) of this Agreement (collectively, “Pending
Discontinued Operations Claims”), together with Escrow Interest on the amount
distributed and delivered, without any further action by Purchaser or the
Representative. If any Pending Discontinued Operations Claim is resolved,
Purchaser and the Representative shall deliver to the Escrow Agent a Joint
Notice in the form of Exhibit D directing the Escrow Agent to pay the Pending
Discontinued Operations Claim as specified therein.
     9. Cooperation. The Escrow Agent, Purchaser and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Purchaser and the Representative in accordance with
this Agreement and in implementing the procedures necessary to effect such
payments.
     10. Duties; Liabilities. (a) Escrow Agent hereby accepts its obligations
under this Agreement, and represents that it has the legal power and authority
to enter into this Agreement and to perform its obligations hereunder. Escrow
Agent agrees that all Escrow Funds held by Escrow Agent under this Agreement
shall be segregated from all other property held by Escrow Agent, shall be
designated under the account name “Clark Escrow Account” and otherwise be
identified as being held in connection with this Agreement. Segregation may be
accomplished by appropriate identification on the books and records of Escrow
Agent. Escrow Agent agrees that its documents and records with respect to the
transactions contemplated by this Agreement shall be available for examination
by authorized representatives of Purchaser and the Sellers. Escrow Agent agrees
to deliver to Purchaser and the Representative written statements not less than
monthly summarizing any activity with respect to the Escrow Funds (including all
Escrow Interest) and detailing the balance thereof. The Escrow Agent undertakes
to perform only such duties as are expressly set forth herein. It is understood
that the Escrow Agent is not a trustee or fiduciary and is acting hereunder
merely in a ministerial capacity.
          (b) Escrow Agent shall invest and reinvest the Escrow Funds in
accounts of the types specified in Exhibit E annexed hereto, or in such other
investments as Purchaser and the Representative may from time to time mutually
agree upon in

6



--------------------------------------------------------------------------------



 




writing executed by Purchaser and the Representative and delivered to Escrow
Agent. All investments of the Escrow Funds shall be held by, or registered in
the name of, Escrow Agent or its nominee.
          (c) The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.
          (d) The Escrow Agent’s sole responsibility upon receipt of any notice
requiring any payment pursuant to the terms of this Agreement, whether by virtue
of joint resolution, arbitration or determination of a court of competent
jurisdiction, is to pay the amounts specified in such notice, and the Escrow
Agent shall have no duty to determine the validity, authenticity or
enforceability of any specification or certification made in such notice. In the
event fund transfer instructions are given (other than in writing at the time of
the execution of this Agreement), whether in writing, by telecopier or
otherwise, Escrow Agent is authorized to seek confirmation of such instructions
by telephone call-back to the person or persons designated on Schedule 1
attached hereto, and Escrow Agent may rely upon the confirmations of anyone
purporting to be the person or persons so designated. The persons and telephone
numbers for call-backs may be changed only in writing actually received and
acknowledged by Escrow Agent.
          (e) The Escrow Agent may consult with counsel of its own choice and
shall have full and complete authorization and indemnification under
Section 10(h), below, for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.
          (f) The Escrow Agent may resign at any time and be discharged from its
duties as escrow agent hereunder by its giving the other parties hereto written
notice and such resignation shall become effective as hereinafter provided. Such
resignation shall become effective at such time that the Escrow Agent shall turn
over the Escrow Fund to a successor escrow agent appointed jointly by Purchaser
and the Representative. If no new escrow agent is so appointed within the 60 day
period following the giving of such notice of resignation, the Escrow Agent may
deposit the Escrow Fund with any court in the Southern District of New York it
deems reasonably appropriate.
          (g) In the event of a dispute between the parties as to the proper
disposition of the Escrow Fund, the Escrow Agent shall be entitled (but not
required) to

7



--------------------------------------------------------------------------------



 




deliver the Escrow Fund into the United States District Court for the Southern
District of New York and, upon giving notice to Purchaser and the Representative
of such action, shall thereupon be relieved of all further responsibility and
liability; provided, however, that any such action of interpleader shall not be
deemed to modify the manner in which Escrow Agent is entitled to make
disbursements of the Escrow Funds as set forth in this Agreement other than to
tender the Escrow Funds into the registry of such court.
          (h) The Escrow Agent shall be indemnified and held harmless by
Purchaser from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Fund held by it hereunder, other than
expenses or losses arising from the gross negligence or willful misconduct of
the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Fund or it may deposit the
Escrow Fund with the clerk of any appropriate court and be relieved of any
liability with respect thereto or it may retain the Escrow Fund pending receipt
of a final, non-appealable order of a court having jurisdiction over all of the
parties hereto directing to whom and under what circumstances the Escrow Fund
are to be disbursed and delivered.
          (i) The Escrow Agent shall be entitled to reasonable compensation from
Purchaser for all services rendered by it hereunder. The Escrow Agent shall also
be entitled to reimbursement from Purchaser for all expenses paid or incurred by
it in the administration of its duties hereunder including, but not limited to,
all counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.
          (j) From time to time on and after the date hereof, Purchaser and the
Representative shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do or cause to be done such further
acts as the Escrow Agent shall reasonably request to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.
          (k) Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.
     11. No Implied Duties. This Agreement expressly sets forth all the duties
of the Escrow Agent with respect to any and all matters pertinent hereto. No
implied duties or obligations shall be read into this Agreement against the
Escrow Agent. The Escrow Agent shall not be bound by the provisions of any
agreement among the parties hereto except this Agreement and shall have no duty
to inquire into the terms and conditions of

8



--------------------------------------------------------------------------------



 



any agreement made or entered into in connection with this Agreement, including,
without limitation, the Purchase Agreement.
     12. Successors; Amendments. This Agreement shall inure to the benefit of
and be binding upon the parties and their respective heirs, successors, assigns
and legal representatives and shall be governed by and construed in accordance
with the law of New York applicable to contracts made and to be performed
therein. This Agreement cannot be changed or terminated except by a writing
signed by Purchaser, the Representative and the Escrow Agent.
     13. Jurisdiction. Purchaser, each of the Sellers and the Representative
each hereby consents to the exclusive jurisdiction of the New York state courts
sitting in New York County and federal courts sitting in the Southern District
of New York with respect to any claim or controversy arising out of this
Agreement. Service of process in any action or proceeding brought against
Purchaser, any of the Sellers or the Representative in respect of any such claim
or controversy may be made upon it by registered mail, postage prepaid, return
receipt requested, at the address specified in Section 10, with a copy delivered
by nationally recognized overnight carrier to Graubard Miller, The Chrysler
Building, 405 Lexington Avenue, New York, N.Y. 10174-1901, Attention: David Alan
Miller, Esq.
     14. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given if given by hand or delivered by
nationally recognized overnight carrier, or if given by telecopier and confirmed
by mail (registered or certified mail, postage prepaid, return receipt
requested), to the respective parties as follows:

  A.   If to Purchaser, to it at:

c/o Global Logistics Acquisition Corporation
330 Madison Avenue, Sixth Floor
New York, New York 10017
Telecopier No.: 646-495-5164
with a copy to:
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Attention: David Alan Miller, Esq.
Telecopier No.: 212-818-8881

  B.   If to the Representative, to him at:

6016 Brookvale Lane, Suite 151


9



--------------------------------------------------------------------------------



 



Knoxville, TN 37919
Telecopier No.: 865-584-3498

with a copy to:
Timothy K. Corley, Esq.
2815 Darby Drive
Florence, AL 35630
Telecopier No.: 256-760-0083

  C.   If to the Escrow Agent, to it at:

Continental Stock Transfer & Trust Company
2 Broadway
New York, New York 10004
Attention: Steven G. Nelson
Telecopier No.: 212-509-5150
     or to such other person or address as any of the parties hereto shall
specify by notice in writing to all the other parties hereto.
     15. Miscellaneous.
          (a) None of the parties may assign this Agreement or its rights or
obligations hereunder, in whole or in part, voluntarily or by operation of law,
without the written consent of the other parties, and any attempted assignment
without such consent shall be void and without legal effect.
          (b) There are no third-party beneficiaries of this Agreement. Nothing
contained in this Agreement shall be deemed to confer upon any other person or
entity other than the parties hereto any right or remedy under or by reason of
this Agreement.
          (c) No waiver by any party of any of the provisions hereof shall be
effective unless expressly set forth in writing and executed by the party so
waiving. The waiver by any party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.
          (d) This Agreement (including the exhibits and schedules attached
hereto), together with the Purchase Agreement, supersedes all prior agreements
among the parties with respect to its subject matter and constitutes a complete
and exclusive statement of the terms of the agreement among the parties with
respect to its subject matter. There have been and are no agreements,
representations or warranties among the parties other than those set forth or
provided for in this Agreement, the Purchase Agreement and the other agreements
and documents contemplated thereby. This Agreement is not intended to modify,
and shall not be construed as modifying the Purchase Agreement.

10



--------------------------------------------------------------------------------



 



          (e) If any provision of this Agreement or the application thereof to
any person or circumstance shall be determined by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof, or
the application thereof to persons or circumstances other than those to which it
is held invalid or unenforceable, shall not be affected thereby and shall be
valid and enforceable to the fullest extent permitted by applicable law.
          (f) The headings of the sections and subsections of this Agreement are
for ease of reference only and do not evidence the intentions of the parties.
          (g) This Agreement may be executed by facsimile signature pages and in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
          (h) Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.
[Signatures Continued on Following Page]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement on the date first above written.

                  GLOBAL LOGISTICS ACQUISITION CORPORATION  
 
           
 
  By:        
 
                Name:         Title:    
 
                THE SELLERS    
 
                [Signatures on separate page]    
 
                THE REPRESENTATIVE                     Charles R. Anderson, Jr.
   
 
                          Jay Maier    
 
                ESCROW AGENT    
 
                CONTINENTAL STOCK TRANSFER & TRUST COMPANY    
 
           
 
  By:        
 
                Name: Steven G. Nelson         Title: Chairman    

12



--------------------------------------------------------------------------------



 



SELLERS SIGNATURE PAGE

                              JOEL R. ANDERSON                     CHARLES C.
ANDERSON, JR.           DELAWARE ESBT FOR CHARLES ANDERSON JR.      
 
  By:        
 
           
 
      Trustee*                     TERRY C. ANDERSON                     CLYDE
B. ANDERSON                     HAROLD M. ANDERSON                     CHARLES
C. ANDERSON III                     FRANK STOCKARD                     BILL
LARDIE                     JAY MAIER    

13



--------------------------------------------------------------------------------



 



                  DELAWARE ESBT FOR JAY MAIER      
 
  By:        
 
           
 
      Trustee*                     DAVID GILLIS                     JOHN BARRY  
                  TIMOTHY TEAGAN    

 
* Each Trustee is a signatory hereto solely in his or her capacity as a trustee
and shall have no personal liability or obligation hereunder.

14



--------------------------------------------------------------------------------



 



SCHEDULE 1
AUTHORIZED SIGNATORIES
For Purchaser, the following persons, with the titles and specimen signatures
shown below:

              Name   Title   Specimen Signature   Telephone Number
 
  Authorized Signatory        
 
           
 
           
 
  Authorized Signatory        
 
           

For the Sellers, the following persons, as Representative, with the titles and
specimen signatures shown below:

              Name   Title   Specimen Signature   Telephone Number
Charles C. Anderson
  Representative        
 
           
 
           
Jay Maier
  Representative        
 
           

15



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE CERTIFICATE
TO:                     
     This Certificate is issued pursuant to that certain Escrow Agreement, dated
as of                      ___, 2007, among Global Logistics Acquisition
Corporation, a Delaware corporation (“Purchaser”), the Sellers listed on the
signature page thereto (“Sellers”), Charles C. Anderson, Jr. or, in his absence,
Jay Maier, as Representative of the Sellers (the “Representative”) and you, as
Escrow Agent (the “Escrow Agreement”). Capitalized terms used but not otherwise
defined in this Certificate shall have the meanings ascribed to them in the
Escrow Agreement.
     The undersigned hereby certifies that it has a good faith belief that it is
entitled to receive Escrow Principal in the amount of $                    
under the Escrow Agreement by virtue of a(n)                      Claim under
the Purchase Agreement. The material facts and circumstances of such
                     Claim (to the extent known to Purchaser as of the date
hereof) are summarized on Schedule I attached hereto.
     Accordingly, you are hereby instructed to distribute, on the thirtieth
(30th) day after your receipt of this Certificate, the sum of
$                     from the                      Escrow Principal (plus all
Escrow Interest accrued on such portion of the                      Escrow
Principal) to the undersigned by wire transfer to the following account:

                     
 
  Bank:                                   Account:                              
    Routing Number:        
 
                   

     A copy of this Certificate has been given to the Sellers in accordance with
the provisions of Section 14 of the Escrow Agreement.
Dated:                      ___, 200_.

                  PURCHASER:    
 
                GLOBAL LOGISTICS ACQUISITION CORPORATION    
 
           
 
  By:        
 
                Name:         Title: Authorized Signatory    

16



--------------------------------------------------------------------------------



 



EXHIBIT B
COUNTER NOTICE CERTIFICATE
TO:                     
     This Certificate is issued pursuant to that certain Escrow Agreement, dated
as of                      ___, 2007, among Global Logistics Acquisition
Corporation, a Delaware corporation (“Purchaser”), the Sellers listed on the
signature page thereto (“Sellers”), Charles C. Anderson, Jr. or, in his absence,
Jay Maier, as Representative of the Sellers (the “Representative”) and you, as
Escrow Agent (the “Escrow Agreement”). Capitalized terms used but not otherwise
defined in this Certificate shall have the meanings ascribed to them in the
Escrow Agreement.
     The undersigned hereby object to the claim for                      Escrow
Principal that Purchaser asserted in the amount of $                     under
that certain Notice Certificate, dated                      ___, 200_, delivered
by Purchaser to you.
     The Representative disputes such claim in [whole][part]. The material facts
and circumstances of such dispute are summarized on Schedule I attached hereto.
Accordingly, you are hereby instructed [to deliver $                     of such
amount to Purchaser, together with accrued Escrow Interest thereon (the “Agreed
Portion”) and not to deliver $                     of such amount or any Escrow
Interest accrued thereon (the “Disputed Portion”)][not to deliver any of such
amount to Purchaser].
     A copy of this Certificate has been given to Purchaser in accordance with
the provisions of Section 14 of the Escrow Agreement.
Dated:                     ___, 200_.

                  THE REPRESENTATIVE:    
 
           
 
  By:        
 
                Name:         Title: Representative    

17



--------------------------------------------------------------------------------



 



EXHIBIT C
ARBITRATION CERTIFICATE
TO:                     
     This Certificate is issued pursuant to that certain Escrow Agreement, dated
as of                      ___, 2007, among Global Logistics Acquisition
Corporation, a Delaware corporation (“Purchaser”), the Sellers listed on the
signature page thereto (“Sellers”), Charles C. Anderson, Jr. or, in his absence,
Jay Maier, as Representative of the Sellers (the “Representative”) and you, as
Escrow Agent (the “Escrow Agreement”). Capitalized terms used but not otherwise
defined in this Certificate shall have the meanings ascribed to them in the
Escrow Agreement.
     The undersigned hereby certifies that (a) it has received an arbitration
award (“Award”) that includes an award to the undersigned; (b) a true, correct
and complete copy of the Award accompanies this Certificate; and (c) pursuant to
the Award, it is entitled to receive Escrow Principal in the amount of
$                     under the Escrow Agreement.
     Accordingly, you are hereby instructed to distribute [immediately] [on
                     ___, 200___] $                     of                     
Escrow Principal (plus all Escrow Interest accrued in respect thereof) to the
undersigned by wire transfer of immediately available funds to the following
account:

                     
 
  Bank:                                   Account:                              
    Routing Number:        
 
                   

     A copy of this Certificate has been given to the other parties to the
Escrow Agreement in accordance with the provisions of Section 14 of the Escrow
Agreement.
Dated:                     ___, 200_.

                  PURCHASER:    
 
                GLOBAL LOGISTICS ACQUISITION CORPORATION    
 
           
 
  By:        
 
                Name:         Title: Authorized Signatory    
 
           
 
  -or-        
 
                THE REPRESENTATIVE:    
 
           
 
  By:        
 
                Name:         Title: Representative    

18



--------------------------------------------------------------------------------



 



EXHIBIT D
MUTUALLY AGREED DISTRIBUTION OF ESCROW FUNDS CERTIFICATE
TO:                     
     This Certificate is issued pursuant to that certain Escrow Agreement, dated
as of                      ___, 2007, among Global Logistics Acquisition
Corporation, a Delaware corporation (“Purchaser”), the Sellers listed on the
signature page thereto (“Sellers”), Charles C. Anderson, Jr. or, in his absence,
Jay Maier, as Representative of the Sellers (the “Representative”) and you, as
Escrow Agent (the “Escrow Agreement”). Capitalized terms used but not otherwise
defined in this Certificate shall have the meanings ascribed to them in the
Escrow Agreement.
     Purchaser has previously issued to you a(n)                      Claim
Certificate, dated                      ___, 200_, pursuant to which it claimed
that it had a good faith belief that it was entitled to                     
Escrow Principal pursuant to the terms of the Escrow Agreement by virtue of an
                     Claim arising under the Purchase Agreement. The matters
giving rise to such Claim Certificate have been the subject of settlement
negotiations between Purchaser and the Sellers, and such parties have now
settled such matters pursuant to a mutually satisfactory settlement agreement.
     Accordingly, you are hereby instructed to distribute [immediately] [on
                     ___, 200___] $                     from the
                     Escrow Principal to [Purchaser/the Representative, as
applicable] by wire transfer of immediately available funds to the following
account:

                     
 
  Bank:                                   Account:                              
    Routing Number:        
 
                   

Dated:                      ___, 200_.

                  PURCHASER:    
 
                GLOBAL LOGISTICS ACQUISITION CORPORATION    
 
           
 
  By:        
 
                Name:         Title: Authorized Signatory    
 
           
 
                THE REPRESENTATIVE:    
 
           
 
  By:        
 
                Name:         Title: Representative    

19



--------------------------------------------------------------------------------



 



EXHIBIT E
PERMITTED INVESTMENTS
Money Market Funds — Any open end money market fund regulated by the U.S.
government under Investment Company Act rule 2a-7. Any investment fund regulated
advised by a Registered Investment Advisor under rule 3c7. Such fund investment
guidelines must state that “the fund will seek to maintain a $1 per share net
asset value.” The investment in any one fund may not exceed 10% of the assets of
the fund into which it is invested.
Other permitted securities include: Taxable variable rate demand notes (VRDN’s)
and 28 — 35 day taxable auction rate securities. All securities must be AAA
rated or an equivalent rating by two or more national recognized rating
agencies.

20